Per Curiam :
A careful consideration of the facts and circumstances of this case obliges us to adopt the conclusion of the court below. That the McCleary mortgage was a forgery is an admitted fact; and that $925 of its proceeds were applied to the Wertz mortgage, without the knowledge or consent of the appellees, does not alter the position of McCleary as a volunteer. That payment relieved the appellees of no part of the burden imposed upon them and their property. They had paid the forger $325, to apply on the Wertz mortgage, and had also executed a mortgage to him, or to ' some one indicated by him, for the balance. This obligation is still outstanding; so that if, through the machinations of Magee, *276the money obtained by him from MeCleary has been substituted for that of their own, which he ought to have honestly applied in satisfaction of their indebtedness, they were not to blame; they got only that which was their own, and it would be inequitable to compel them to refund to MeCleary. Even were this not the case, it is doubtful whether equity would move to relieve one who, in legal parlance, occupies hut the position of a volunteer.
The decree is affirmed and the appeal dismissed, at the costs, of appellant.